     Case 2:20-cv-01339-RFB-NJK Document 13 Filed 09/29/20 Page 1 of 2



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    ARIEL MORALES BRACHO,                                      Case No. 2:20-cv-01339-RFB-NJK
 8                                             Plaintiff,                      ORDER
 9           v.
10    LAS VEGAS JUSTICE COURT,
                                             Defendant.
11
12
            This Court, having reviewed the record in its entirety, dismisses Plaintiff’s Amended
13
     Complaint with prejudice for the reasons stated below.
14
            Federal courts are courts of limited jurisdiction because they possess only that power
15
     authorized by Constitution and statute. Kalt v. Hunter, 66 F.3d 1002, 1005 (9th Cir. 1995); see 28
16
     U.S.C. §1251, §1253, §1331, §1332. Federal courts are to presume that cases lie outside their
17
     jurisdiction, and the burden of proving jurisdiction rests on the party asserting it. Kokkonen v.
18
     Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). To invoke a federal court's limited
19
     subject matter jurisdiction, a complaint need only provide “a short and plain statement of the
20
     grounds for the court's jurisdiction.” Fed.R.Civ.P. 8(a)(1). Federal courts “have an independent
21
     obligation to determine whether subject-matter jurisdiction exists, even in the absence of a
22
     challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 501 (2006).
23
            After reviewing Plaintiff’s Amended Complaint, Plaintiff still fails to show why this Court
24
     has jurisdiction over this matter. Plaintiff’s claims appear to make general allegations about some
25
     type of disagreement with others which disrupted Plaintiff’s “social life.” The Court does not see
26
     how any of these claims, even liberally construed, invoke this Court’s limited jurisdiction.
27
     Therefore, subject-matter jurisdiction does not exist, and this Court does not have jurisdiction over
28
     Case 2:20-cv-01339-RFB-NJK Document 13 Filed 09/29/20 Page 2 of 2



 1   this matter. Id.; see 28 U.S.C. §1251, §1253, §1331, §1332.
 2          THEREFORE, IT IS ORDERED that Plaintiff’s Complaint is dismissed with prejudice.
 3   IT IS FURTHER ORDERED that all other pending motions in this matter are DISMISSED. The
 4   Clerk of Court is instructed to close this case.
 5
 6          DATED: September 28, 2020.
 7                                                            ___________________________________
                                                              RICHARD F. BOULWARE, II
 8
                                                              UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        -3-
